DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because there appears to be a typographical error at “at least one of one of” in line 9.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show features of paragraphs [0265-0266] as described in the specification. These paragraphs describe a first plate portion 60 being adjacent to the gap, but fig. 7A shows otherwise. Note that claim 21 is linked to these features.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first plate portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the second plate portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP 2012-102818 A). Takashi discloses a driving force transmission device (fig. 2) comprising: 
Re claim 23, a baffle plate portion including a pair of baffle plates (63,65); a chain sprocket (12) disposed within a rotating member chamber (chamber shown in fig. 2) that is a space surrounded by the baffle plate portion; an oil pump (10,15) that serves as a source of oil for lubrication supplied to the chain sprocket; and an oil pan (par 0015) in which the oil is stored and from which the oil pump sucks the oil, wherein at least one of the pair of baffle plates is formed by including a polymer material (specification describes 65 has a resin material, resin is construed to include more than one type of polymers), and the baffle plate portion has a rib (32) formed of the polymer material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhisa et al. (JP 2009-39479 A) in view of Takashi (JP 2011-256918 A). Mitsuhisa discloses a driving force transmission device (fig. 2) comprising: 
Re claim 15, a baffle plate portion including a pair of baffle plates (fig. 6b: 21,22) and a sealing member (32) disposed in a region between the pair of baffle plates; a rotating member (17a) disposed within a rotating member chamber (20b) that is a space surrounded by the baffle plate portion; an oil pump (par 0031) that serves as a source of oil for lubrication supplied to the rotating member; and an oil pan (7) in which the oil is stored and from which the oil pump sucks the oil (fig. 1), wherein at least one of one of the pair baffle plates, the other one of the pair of baffle plates and the seal member is formed by including a material that shrinks as an oil temperature decreases (par 0054 describes the baffle plate made of a resin material; Mitsuhisa discloses the claimed structure thus would exhibit the claimed functional characteristics of shrinking as oil temperature decreases), and the baffle plate portion is dimensioned such that an outer peripheral edge of the seal member (outer surface of 32) is pressed against an outer wall portion of the baffle plate portion (fig. 6a) covering an outer periphery of the rotating member when the oil temperature is equal to or higher than a predetermined oil temperature (sealed position shown in fig. 6a).
Re claim 16, wherein the material is a polymer material (par 0054: resin may include more than one type of polymers).
Re claim 17, wherein the polymer material is a resin material or a rubber material (par 0054 and 0058).
Re claim 18, wherein the baffle plate portion has a rib (fig. 6a: 21c and 22d; fig. 9c: top and bottom 22h; fig. 10b: 22j) formed of the polymer material.
Re claim 19, wherein the rib is provided a position away from the aperture (fig. 6a shows 22d spaced to the right of the aperture).
Re claim 20, wherein at least one of the pair of baffle plates has a plate portion (fig. 10b: 22) adjacent to the aperture, and when the plate portion is partitioned into two regions (vertical region and horizontal region) in the axial direction of the rotating member, an area where the rib (fig. 10b: 22j) overlaps with one of the two regions not adjacent to the aperture (horizontal region of 22) is larger than an area where the rib overlaps with the other one of the two regions (vertical region) adjacent to the aperture.
Re claim 21, wherein at least one of the pair of baffle plates (fig. 10b: 22) has a first plate portion (vertical portion) adjacent to the aperture, and a second plate portion (horizontal portion) which is adjacent to the first plate portion and projecting in an axial direction of the rotating member, and the rib (fig. 10b: 22j) is provided on the second plate portion.
Re claim 24, wherein a plurality of ribs (fig. 9c: top and bottom 22h) are provided.
Re claim 25, wherein a slit is provided at the rib (fig. 9c shows a slit between top and bottom 22h).
Re claim 26, wherein the rib is provided on each of the pair of baffle plates (fig. 6a: 21c is on 21 and 22d is on 22).
Re claim 27, wherein the rib is disposed outside the rotating member chamber (fig. 6a).
Mitsuhisa does not clearly disclose:
Re claim 15, an aperture is formed in the region between the pair of baffle plates when the oil temperature is less than the predetermined oil temperature.
However, Takashi teaches a driving force transmission device (fig. 1) comprising:
Re claim 15, an aperture (20) is formed in the region between the pair of baffle plates (11,13) when the oil temperature is less than the predetermined oil temperature (Mitsuhisa discloses a material that shrinks as oil temperature decreases, which would form the taught aperture).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the aperture, as taught by Takashi, to better manage the oil level within the chamber to minimize stirring resistance.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654